              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00090-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
HAROLD ROBERT RATTLER,          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Information Pursuant to 21 U.S.C. § 851 [Doc. 34].

     For the reasons stated in the Government’s motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 34] is GRANTED, and the Information filed by the

Government pursuant to 21 U.S.C. § 851 in the above-captioned case is

hereby DISMISSED.

     IT IS SO ORDERED.
                                Signed: May 3, 2019
